DETAILED ACTION
Claims 1 – 6, 8 – 15, 17 – 24 have been presented for examination.  Claims 1 – 2, 8, 11 and 17 are currently amended.  Claims 7 and 16 are cancelled.  Claims 20 – 24 are new.
This office action is in response to submission of the amendments on 03/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
Applicant’s amendments overcome the claim objection.  Therefore it is withdrawn.

Response to Rejection under 35 U.S.C. § 103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “This is unlike the claimed gas system emulator that models a mass flow controller using a mass flow controller model that selects one of a plurality of output functions based on a comparison of a current output flow rate and a flow rate setpoint, where the plurality of output functions generate respective output flow rates. Brodeur does not disclose multiple output functions generating respective output flow rates.”



Applicant argues: “Claims 2-6, 8-10, 12-15 and 17-24 depend from claims 1 and 11 and are allowable for at least similar reasons as claims 1 and 11
….
Claims 9 and 18 ultimately depend from claims 1 and 11 and are allowable for at least similar reasons as claims 1 and 11.”

Applicant’s arguments have been fully considered.  However they are not persuasive based on the preceding remarks.

Applicant argues: “Claim 9 recites … Claim 24 depends from claim 9 … Lynn however does not disclose a mass flow controller model and/or a mass flow controller model including a noise generator to add noise to a first function and not to a second function and a third function.  The claimed noise generator adds noise to the first function and not to the second function and the third function because the noise is simulating mechanical noise of, for example, a valve experienced during a steady state condition. The noise is not Gaussian noise. The Lynn reference discloses introducing Gaussian noise. Introduction of Gaussian noise in the context of the claimed mass flow controller does not appear to be appropriate” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the mass flow controller model (see emphasis in Applicant’s remarks above) is taught by the combination of Grig (918) and Tariq (559) (see Claim Rejections - 35 USC § 103).  More specifically, Grig (918) teaches that a fluid flow controller can be simulated and interfacing with simulated components (see Paragraph 39 – 40), while Tariq (559) teaches a physical mass flow controller having features which could incorporated into the simulated fluid flow controller of Grig (918).

Applicant argues that Lynn does not teach that the mass flow controller model includes a noise generator to add noise only to a first function (see emphasis in Applicant’s remarks above).  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that claim 24 recites “noise is not added to the second function while the second [or third] function is operative”, and further that claim 24 is objected to as being dependent on a rejected base claim.  Examiner further notes that claim 9 only recites that the noise is added to a first function (without reciting that it is not added to a second function).  Examiner further notes that including a noise generator in an controller output function is taught by Lynn (see Claim Rejections - 35 USC § 103).  More specifically, Lynn teaches that a sensor comprising a noise generator can be modeled, and further teaches that the noisy sensor value can be used in a controller logic which would generate an output control signal (i.e. an output function).  Therefore Applicant’s arguments are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the noise is not a Gaussian noise and/or simulates noise experiences in a steady state condition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
None of the prior art of record references taken either individually or in combination disclose the claim 24 (and similarly for claim 21) limitation “the added noise simulates noise experienced while operating in a steady state condition”, in combination with the remaining elements and features of the claim.  The limitation amounts to one or more output functions based on a specific noise.  It is for these reasons that the applicant’s invention defines over the prior art of record.

Gunnerud (US 2018/0320504) teaches determining when a signal is in steady state in the context of controlling flow in an oil and gas network (see Paragraph 12).  However does not appear to explicitly disclose selecting an output function, or adding noise during a steady state.

Tseng (US 2020/0033896) teaches adjusting a gas supply flow rate of a chamber in a semiconductor manufacturing process such that noise in a steady state is within a tolerance, and further that the “set flow rate is given as a step signal rising or falling stepwise” (see Paragraph 29). And also teaches selecting controlling using both or only one upstream/downstream valve (see Paragraph 77).  And also teaches changing the control function when the target value of the set flow rate is within a predetermined range (see Paragraph 75).  However does not appear to explicitly disclose selecting an 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 20 - 21 are objected to because of the following informalities: it appears to contain a typographical error in “a nose level” (i.e. missing the letter “i”).  The limitation is interpreted as reciting a “noise” level for the prior art search.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 20 – 21, they recite “corresponding” in “of a corresponding one of the plurality of output functions”.  The limitation is unclear because it is not known which output functions are “corresponding” with respect to each other.  Examiner interprets the limitation for the prior art search a particular output function is based on a shape of a rise/falling portion of operation of any other output function for the prior art search.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..

claim 21, it recites that each of the output functions is “based on a nose [sic] level of the mass flow controller during a steady-state condition”.  However the instant application Figure 8 merely shows that a single output function is based on a noise level during a steady-state condition.  Applicant argues that placing the noise on a single function (i.e. representing the steady state) provides significant benefits over placing them on multiple functions (see Arguments dated 03/05/2021 “The claimed noise generator adds noise to the first function and not to the second function and the third function because the noise is simulating mechanical noise of, for example, a valve experienced during a steady state condition … This is the reason why the noise is described in the application as being introduced for the first (or steady-phase) function and not for the second or third (rising and falling) functions”).  Further, Applicant appears to argue that one of ordinary skill in the art would not know how to add noise to additional functions (see Arguments dated 03/05/2021 “Lynn however does not disclose a mass flow controller model and/or a mass flow controller model including a noise generator to add noise to a first function and not to a second function and a third function”).  Therefore it appears that Applicant’s invention is to add noise to a single function as contrasted with adding the noise to multiple output functions, and further that repeating the adding of noise to multiple functions is not within the ordinary level of skill in the art.  Examiner interprets the limitations as having proper support in the disclosure for the prior art search.  Examiner suggest pointing to sufficient in the support in the disclosure and/or presenting arguments regarding the ordinary level of skill in the art.

claim 20, it is broader than claim 21 (i.e. “each of the plurality of output functions is based on at least one of”) and encompasses the same subject matter.  Examiner interprets the limitations as having proper support in the disclosure for the prior art search.  Examiner suggest pointing to sufficient in the support in the disclosure and/or presenting arguments regarding the ordinary level of skill in the art.

With regard to claims 20 – 21, it recites that each of the output functions is “based on … a shape of a rising [or falling] portion of operation of a corresponding one of the plurality of output functions”.  However the instant application merely discloses that the plurality of output functions depending on parameters comprising a shape of rising/falling portion (see the instant application Paragraph 65 “In some examples, parameters of the model can be set and changed by the test agent. In some examples, the parameters that can be set and changed include a shape of the rising portion, a shape of the falling portion and noise levels during steady state conditions”).  This is different from the recited “based on … a shape of a rising [or falling] portion of operation of a corresponding one of the plurality of output functions” since it requires the output function to be based on the shape of another output function, as contrasted with setting the shape based on parameters.  Examiner interprets the limitation for the prior art search as setting the shape of each output function based on (at least) a shape of a rising/falling portion of another output function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11, 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic et al. (US 2014/0343918) (henceforth “Grgic (918)”) in view of Ludwig, L. (US 2009/0326903) (henceforth “Ludwig (903)”), and further in view of Tariq, F. (US 2002/0161559) (henceforth “Tariq (559)”), and further in view of Yamamoto et al. (US 2012/0323350) (henceforth "Yamamoto (350)”),.  Grgic (918), Ludwig (903), Tariq (559) and Yamamoto (350) are analogous art since they are in the same field of gas delivery systems, and since they solve the same problem of controlling a gas delivery process.

claim 1, Grgic (918) teaches a software emulation system for a system, comprising: (Grgic (918) Paragraph 39 a physical controller can be connected to simulated components comprising valves which respond to operational commands “The emulation components 202 and simulation components 204 may also interact with actual physical devices ( e.g., an actual hardware controller) … simulation engines 208 may include mathematical models that simulate … pressure changes through valves, … pressure or temperature changes through equipment, and so forth … simulation components 204 may receive inputs from the emulation components 202 corresponding to operational commands ( e.g., close valve or activate pump)”)
an input/output bus; an emulator bus; (Grgic (918) Figure 1 shows separate communications links for the physical system (an input/output bus) and the device elements/emulation environment (emulator bus) 
    PNG
    media_image1.png
    588
    577
    media_image1.png
    Greyscale
)
an input/output bus adapter including a switch configured to route data packets from a system controller to one of the input/output bus and the emulator bus; and (Grgic (918) Paragraph 19 and Figure 1 the interconnection mechanism can communicate with both an actual device and emulation model using distinct communication links, where it is implicit that the a communication mechanism can route information to the correct destination (a switch configured to route data to one of the) “It should be noted that the interconnection mechanism 18 may communicate ( e.g., via the communication subsystem 20) with either the actual automation control devices represented by the device elements 22 or the corresponding emulation model in the same manner … the same inter Connection mechanism 18 may be utilized with both” 
    PNG
    media_image2.png
    576
    575
    media_image2.png
    Greyscale
, and Paragraph 2 the simulated elements are connected to an actual controller (from a system controller) “For example, a complex industrial process may be simulated using process simulation programs and these simulations may cooperate with actual automation controllers to assist in modeling the entire system.”, and Paragraph 12 the communication can be Ethernet which uses packets (data packets) “It should be noted that emulation in accordance with present embodiments may include emulation of communication ( e.g., Ethernet or proprietary network communications) between the emulated modules in addition to emulation of internal operational characteristics for individual components”)
a system emulator in communication with the emulator bus and configured to: 
receive the data packets from the input/output bus adapter via the emulator bus; and perform software-based emulation of a plurality of hardware components of the system that are interconnected, (Grgic (918) Paragraph 39 the emulation components (emulation of a plurality of hardware components) interact directly with a physical controller, where it is implicit that the they would receive communications from the controller (receive the data packets via the emulator bus) “The emulation components 202 and simulation components 204 may also interact with actual physical devices ( e.g., an actual hardware controller) in accordance with present embodiments”)
wherein the plurality of hardware components are modelled using one or more software models and include a fluid flow controller, at least one of the one or more software models includes a fluid flow controller model, the fluid flow controller model simulates the fluid flow controller, which generates respective fluid flow rates (Grgic (918) Paragraph 39 – 40 simulation component can simulate the results of a command to close a valve and then provide an output back to the emulation component, where the emulation components simulate a control system “For example, simulation engines 208 may include mathematical models that simulate distillation within a column, pressure changes through valves … simulation components 204 may receive inputs from the emulation components 202 corresponding to operational commands ( e.g., close valve or activate pump) and then perform a simulation of the actual physical results … The simulated result may then be provided to the emulation components 202 for further processing … As a specific example, the emulation components 202 may represent features of a control system”, and Paragraph 18, Paragraph 34)

Grgic (918) does not appear to explicitly disclose: that the software emulation system is for a gas delivery system; that the emulator is a gas delivery system emulator; that the software-based emulated plurality of hardware components are of a gas delivery system; and wherein the plurality of hardware components are modelled by the gas delivery system emulator using one or more software models and include a gas source a mass flow controller.

However Ludwig (903) teaches:
a software emulation system for a gas delivery system (Ludwig (903) Paragraph 92 “It is understood that many software architectures can be employed for actively controlled LoCs, reconfigurable LoCs, and LoC emulation systems”, and Paragraph 106 “The above elements and others may be organized into modules that may be designed to handle fluids, gasses, and mixed-media/vapors”)
a gas delivery system emulator in communication with an emulator bus and configured to: (Ludwig (903) (Paragraph 88 - 89 and Figure 6 there are communications links (an emulator bus) from a controller (e.g. Process Control block) to both physical and emulated components (in communication with an emulator) “The integrated system may be used for progressive and/or interspersed simulation, emulation, and, where applicable, direct control of an LoC device from one or more common scripts and/or files … Alternatively or additionally, another driver is associated with an actual LoC device should it exist or be available. Other approaches are possible as is clear to one skilled in the art” 
    PNG
    media_image3.png
    443
    541
    media_image3.png
    Greyscale
, and Paragraph 4 networks are used to communicate control signals (in communication with a bus) “Another feature includes a network for carrying communications signals, … providing a connection to a data processor, the data processor for executing algorithms for controlling the at least one at least one electrically controllable element comprised by the first and second chemical process modules”)
perform software-based emulation of a plurality of hardware components of the gas delivery system that are interconnected, (Ludwig (903) Paragraph 16 and Figure 6a a microfluidic system can be emulated with a plurality of models and scripts (software-based emulation) “FIG. 6a shows a global view of an integrated system for simulation, emulation, and in some applications direct control of a fixed-design LoC device from one or more common scripts and/or files” 
    PNG
    media_image4.png
    378
    520
    media_image4.png
    Greyscale
, and Figure 7a and Paragraph 94 simulated system can be controlled, and the controlled system comprises various elements (of a plurality of hardware components) “At the lowest level are private elements such as valves,” 
    PNG
    media_image5.png
    66
    608
    media_image5.png
    Greyscale
, and Figure 15a valves are interconnected along gas paths (hardware components that are interconnected) 
    PNG
    media_image6.png
    155
    381
    media_image6.png
    Greyscale
, and Paragraph 92)
wherein the plurality of hardware components are modelled by a gas delivery system emulated using one or more software models and include a gas source and a process controller (Ludwig (903) Figure 13a the models can comprise desired gas inputs (include a gas source) which are run through valves 
    PNG
    media_image7.png
    279
    785
    media_image7.png
    Greyscale
, and Paragraph 56 and 59 a physical emulation setup can be used to prototype closed-loop sensor-input control systems “Active control may include … software algorithmic logic”, and Figure 6b and Paragraph 91 - 92 scripts implements process control of an emulated process using software 
    PNG
    media_image8.png
    442
    558
    media_image8.png
    Greyscale
)

It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices disclosed by Grgic (918) with the method of simulating a gas routing lab-on-chip system using software architectures disclosed by Ludwig (903).  One of ordinary skill in the art would have been motivated to make this modification in order to design a gas delivery device as part of a larger system (Ludwig (903) “These aspects may be used to design a LoC device, develop software for the operation of a LoC device, or may be used together with actual LoC devices as part of a larger system”).

Grgic (918) in view of Ludwig (903) does not appear to explicitly disclose: that the mass flow controller; and the mass flow controller model, based on a comparison of a current output flow rate and a flow rate setpoint, selects one of a plurality of output functions, which generate respective output flow rates.

However Tariq (559) teaches: 
a mass flow controller, based on a comparison of a current output flow rate and a flow rate setpoint, selects one of a plurality of output functions, which generate respective output flow rates. (Tariq (559) Paragraph 4 the indicated flow is compared to the set point to regulate flow by controlling a valve (based on a comparison of a current output flow rate and a flow rate setpoint, generate respective output rates) “If the indicated flow does not match the set point ( e.g., if an error is detected) a gas flow valve current or actuator current (signal 137) is generated to throttle valve 130, thereby regulating the actual flow 105 and yielding a zero error.”, and Paragraph 34 the indicated flow can be filtered, where the filter passes the identical flow value when it is close to the setpoint, and otherwise passes a filtered flow value at the top/bottom of a band (selects one of a plurality of output functions) “When a sample taken by the output filter 230 indicates that indicated flow 225 is within the plus or minus one percent band (in the example of FIG. 3), output filter 230 can output the sample as the filtered indicated flow 235. In other words, output filter 230 can pass indicated flow 225 as filtered indicated flow 235 … For example, when output filter 230 determines, at point 343, that indicated flow 225 has crossed outside of the plus or minus one percent band (i.e., is above line 320, in this example) output filter 230 can output the last sample that fell within the allowable deviation ( or any other value from within the allowable deviation), indicated by point 342, as the filtered indicated flow 235 (represented by line 355).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903) with the method of controlling a mass flow disclosed by Tariq (559).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently operate a substrate processing system (Tariq (559) Paragraph 7 “If there is a brief pressure spike in actual flow 105, the spike, which would be represented in indicated flow 125, can cause an alarm condition (e.g., can cause the tool to shut down) even if the spike would not affect the production process by exceeding its tolerances”)

Grgic (918) in view of Ludwig (903), and further in view of Tariq (559) does not appear to explicitly disclose: that the software emulation system is for a gas delivery system of a substrate processing system; and that the switch configured to route data packets from a system controller is for a substrate processing system.

However Yamamoto (350) teaches:
a software emulation system for a gas delivery system of a substrate processing system (Yamamoto (350) Paragraph 98 real equipment is simulated using software (software emulation) “The simulation program used in this case is a simulation program of the real equipment 6 being designed and manufactured using the equipment design and manufacturing support system, and simulation processing is carried out in accordance with a control command (described below) from the equipment controller 3 when simulation processing is to be carried out”, and Figure 11 the equipment comprises wafer processing (of a substrate processing system) 
    PNG
    media_image9.png
    407
    498
    media_image9.png
    Greyscale
, and Paragraph 113 the actions simulated comprise gas delivery (for a gas delivery system) “Examples of the recipe control command include conditions related to time, gas flow rate, power, temperature, and the like.”)
a switch configured to route data packets from a system controller is for a substrate processing system (Yamamoto (350) Figure 1 shows a controller connected both to real and simulated equipment 
    PNG
    media_image10.png
    88
    476
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903), and further in view of Tariq (559) with the method of simulating wafer processing equipment disclosed by Yamamoto (350).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the configuration of the processing equipment (Yamamoto (350) Abstract “An object is to provide an equipment parameter setting support system for supporting the setting of parameters in various processing equipment”).

With regard to claim 11, Grgic (918) teaches a method for testing a system, comprising: (Grgic (918) Paragraph 39 a physical controller can be connected to simulated components comprising valves which respond to operational commands “The emulation components 202 and simulation components 204 may also interact with actual physical devices ( e.g., an actual hardware controller) … simulation engines 208 may include mathematical models that simulate … pressure changes through valves, … pressure or temperature changes through equipment, and so forth … simulation components 204 may receive inputs from the emulation components 202 corresponding to operational commands ( e.g., close valve or activate pump)”)
routing data packets received from a system controller to one of an input/output bus and an emulator bus; (Grgic (918) Paragraph 19 and Figure 1 the interconnection mechanism can communicate with both an actual device and emulation model using distinct communication links (input/output bus and emulator bus), where it is implicit that the a communication mechanism can route information to the correct destination (routing data to one of the) “It should be noted that the interconnection mechanism 18 may communicate ( e.g., via the communication subsystem 20) with either the actual automation control devices represented by the device elements 22 or the corresponding emulation model in the same manner … the same inter Connection mechanism 18 may be utilized with both” 
    PNG
    media_image2.png
    576
    575
    media_image2.png
    Greyscale
, and Paragraph 2 the simulated elements are connected to an actual controller (from a system controller) “For example, a complex industrial process may be simulated using process simulation programs and these simulations may cooperate with actual automation controllers to assist in modeling the entire system.”, and Paragraph 12 the communication can be Ethernet which uses packets (data packets) “It should be noted that emulation in accordance with present embodiments may include emulation of communication ( e.g., Ethernet or proprietary network communications) between the emulated modules in addition to emulation of internal operational characteristics for individual components”)
receiving the data packets from the emulator bus and performing software-based emulation of a plurality of hardware components of the gas delivery system that are interconnected; and modelling the plurality of hardware components using one or more software models, (Grgic (918) Paragraph 39 the emulation components (emulation of a plurality of hardware components) interact directly with a physical controller, where it is implicit that the they would receive communications from the controller (receiving the data packets via the emulator bus) “The emulation components 202 and simulation components 204 may also interact with actual physical devices ( e.g., an actual hardware controller) in accordance with present embodiments”)
modelling the plurality of hardware components using one or more software models, wherein the plurality of hardware components include a fluid flow controller, at least one of the one or more software models includes a fluid flow controller model, and the fluid flow controller model simulates the fluid flow controller and, which generate respective fluid flow rates (Grgic (918) Paragraph 39 – 40 simulation component can simulate the results of a command to close a valve and then provide an output back to the emulation component, where the emulation components simulate a control system “For example, simulation engines 208 may include mathematical models that simulate distillation within a column, pressure changes through valves … simulation components 204 may receive inputs from the emulation components 202 corresponding to operational commands ( e.g., close valve or activate pump) and then perform a simulation of the actual physical results … The simulated result may then be provided to the emulation components 202 for further processing … As a specific example, the emulation components 202 may represent features of a control system”, and Paragraph 18, Paragraph 34)

Grgic (918) does not appear to explicitly disclose: that the testing is of a gas delivery system; that the software-based emulated plurality of hardware components are of a gas delivery system; and wherein the plurality of hardware components include a gas source and a mass flow controller.

However Ludwig (903) teaches:
testing a gas delivery system (Ludwig (903) Paragraph 61 “Thus in addition to the use of a reconfigurable physical chemical process emulation setup as a tool for developing and conceptual testing of fixed designs as shown in FIG. 2a”, and Paragraph 106 “The above elements and others may be organized into modules that may be designed to handle fluids, gasses, and mixed-media/vapors”)
performing software-based emulation of a plurality of hardware components of the gas delivery system that are interconnected (Ludwig (903) Paragraph 16 and Figure 6a a microfluidic system can be emulated with a plurality of models and scripts (software-based emulation) “FIG. 6a shows a global view of an integrated system for simulation, emulation, and in some applications direct control of a fixed-design LoC device from one or more common scripts and/or files” 
    PNG
    media_image4.png
    378
    520
    media_image4.png
    Greyscale
 , and Figure 7a and Paragraph 94 simulated system can be controlled, and the controlled system comprises various elements (of a plurality of hardware components) “At the lowest level are private elements such as valves,” 
    PNG
    media_image5.png
    66
    608
    media_image5.png
    Greyscale
 , and Figure 15a valves are interconnected along gas paths (hardware components that are interconnected) 
    PNG
    media_image6.png
    155
    381
    media_image6.png
    Greyscale
, and Paragraph 92)
wherein the plurality of hardware components include a gas source and a process controller (Ludwig (903) Figure 13a the models can comprise desired gas inputs (include a gas source) which are run through valves 
    PNG
    media_image7.png
    279
    785
    media_image7.png
    Greyscale
, , and Paragraph 56 and 59 a physical emulation setup can be used to prototype closed-loop sensor-input control systems “Active control may include … software algorithmic logic”, and Figure 6b and Paragraph 91 - 92 scripts implements process control of an emulated process using software 
    PNG
    media_image8.png
    442
    558
    media_image8.png
    Greyscale
)
(Ludwig (903) “These aspects may be used to design a LoC device, develop software for the operation of a LoC device, or may be used together with actual LoC devices as part of a larger system”).

Grgic (918) in view of Ludwig (903) does not appear to explicitly disclose: that the fluid flow controller (or process controller) is a mass flow controller; and the mass flow controller model, based on a comparison of a current output flow rate and a flow rate setpoint, selects one of a plurality of output functions, which generate respective output flow rates.

However Tariq (559) teaches: 
a mass flow controller, based on a comparison of a current output flow rate and a flow rate setpoint, selects one of a plurality of output functions, which generate respective output flow rates. (Tariq (559) Paragraph 4 the indicated flow is compared to the set point to regulate flow by controlling a valve (based on a comparison of a current output flow rate and a flow rate setpoint, generate respective output rates) “If the indicated flow does not match the set point ( e.g., if an error is detected) a gas flow valve current or actuator current (signal 137) is generated to throttle valve 130, thereby regulating the actual flow 105 and yielding a zero error.”, and Paragraph 34 the indicated flow can be filtered, where the filter passes the identical flow value when it is close to the setpoint, and otherwise passes a filtered flow value at the top/bottom of a band (selects one of a plurality of output functions) “When a sample taken by the output filter 230 indicates that indicated flow 225 is within the plus or minus one percent band (in the example of FIG. 3), output filter 230 can output the sample as the filtered indicated flow 235. In other words, output filter 230 can pass indicated flow 225 as filtered indicated flow 235 … For example, when output filter 230 determines, at point 343, that indicated flow 225 has crossed outside of the plus or minus one percent band (i.e., is above line 320, in this example) output filter 230 can output the last sample that fell within the allowable deviation ( or any other value from within the allowable deviation), indicated by point 342, as the filtered indicated flow 235 (represented by line 355).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903) with the method of controlling a mass flow disclosed by Tariq (559).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently operate a substrate processing system (Tariq (559) Paragraph 7 “If there is a brief pressure spike in actual flow 105, the spike, which would be represented in indicated flow 125, can cause an alarm condition (e.g., can cause the tool to shut down) even if the spike would not affect the production process by exceeding its tolerances”)

Grgic (918) in view of Ludwig (903) and further in view of Tariq (559) does not appear to explicitly disclose: that the testing is of substrate processing system; and that routing of the data packets from the system controller is for a substrate processing system.

However Yamamoto (350) teaches:
a testing system for a gas delivery system of a substrate processing system (Yamamoto (350) Paragraph 98 real equipment is simulated “The simulation program used in this case is a simulation program of the real equipment 6 being designed and manufactured using the equipment design and manufacturing support system, and simulation processing is carried out in accordance with a control command (described below) from the equipment controller 3 when simulation processing is to be carried out”, and Figure 11 the equipment comprises wafer processing (of a substrate processing system) 
    PNG
    media_image9.png
    407
    498
    media_image9.png
    Greyscale
, and Paragraph 113 the actions simulated comprise gas delivery (for a gas delivery system) “Examples of the recipe control command include conditions related to time, gas flow rate, power, temperature, and the like.”, and Paragraph 13 the simulations are used to test the recipes comprising a gas flow (testing system) “Therefore, there is a problem in that processing equipment cannot be used for manufacturing products while the recipe-setting test is being carried out, resulting in an obstacle to product manufacture”)
routing data packets from a system controller is for a substrate processing system (Yamamoto (350) Figure 1 shows a controller connected both to real and simulated equipment 
    PNG
    media_image10.png
    88
    476
    media_image10.png
    Greyscale
)
(Yamamoto (350) Abstract “An object is to provide an equipment parameter setting support system for supporting the setting of parameters in various processing equipment”).

With regard to claim 8 and 17, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350) teaches all the elements of the parent claims, and further teaches:
wherein the mass flow controller model uses a first function when the current output flow rate is within a predetermined range around the flow rate setpoint, a second function when the current output flow rate is less than the predetermined range and a third function when the current output flow rate is greater than the predetermined range (Tariq (559) Paragraph 34 either the identical flow rate is outputted by the filter (first function), or the lower value of the band (second function), or the upper value of the band (third function), all depending on whether the flow is inside/above/below a band around the setpoint (flow rate is within/less/greater than predetermined range around the setpoint) “When a sample taken by the output filter 230 indicates that indicated flow 225 is within the plus or minus one percent band (in the example of FIG. 3), output filter 230 can output the sample as the filtered indicated flow 235. In other words, output filter 230 can pass indicated flow 225 as filtered indicated flow 235 … For example, when output filter 230 determines, at point 343, that indicated flow 225 has crossed outside of the plus or minus one percent band (i.e., is above line 320, in this example) output filter 230 can output the last sample that fell within the allowable deviation ( or any other value from within the allowable deviation), indicated by point 342, as the filtered indicated flow 235 (represented by line 355).”)

With regard to claim 20, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350) teaches all the elements of the parent claim 1, and further teaches:
wherein each of the plurality of output functions is based on at least one of:
a shape of a rising portion of operation of a corresponding one of the plurality of output functions; a shape of a falling portion of operation of a corresponding one of the plurality of output functions; or (see 112(a) and 112(b) rejections) (Tariq (559) Figure 3 the flow value has rising and falling portions which are then filtered (output functions based on))

With regard to claim 23
wherein the plurality of output functions directly generate the respective output flow rates (Tariq (559) Paragraph 4 the combination of the controller logic and the valve, together, directly produce a respective output flow rate (i.e. the valve could be considered part of the mass flow controller) “If the indicated flow does not match the set point ( e.g., if an error is detected) a gas flow valve current or actuator current (signal 137) is generated to throttle valve 130, thereby regulating the actual flow 105 and yielding a zero error.”)

Claims 2, 6, 12 - 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk, P. (US 2018/0121590) (henceforth “Brisk (590)”).  Grgic (918), Ludwig (903), Tariq (559), Yamamoto (350) and Brisk (590) are analogous art since they are in the same field of gas delivery systems, and since they solve the same problem of controlling a gas delivery process.

With regard to claim 2 and 12, Grgic (918) in view of Ludwig (903) , and further in view of Tariq (559), and further in view of Yamamoto (350) teaches all the elements of the parent claims, and further teaches:
wherein the gas delivery system emulator includes a gas simulation engine to perform emulation using the one or more software models, (Ludwig (903) Figure 6a various models are used to perform the simulation 
    PNG
    media_image4.png
    378
    520
    media_image4.png
    Greyscale
, and Paragraph 92 “It is understood that many software architectures can be employed for actively controlled LoCs, reconfigurable LoCs, and LoC emulation systems”)
configuration data defining the plurality of hardware components and (Yamamoto (350) Paragraph 98 real equipment is simulated using equipment layout data “The simulation processing unit 22 executes simulation processing in accordance with a simulation program stored in advance in order to simulate real equipment 6 using the equipment layout data stored in the data storage unit 21.”, and Paragraph 165 “Software read into the simulation processing unit 22 causes the processing equipment to function in a virtual manner and a simulation is carried out (S120) in accordance with the control commands, as well as the equipment layout data”)

Grgic (918) in view of Ludwig (903) , and further in view of Tariq (559), and further in view of Yamamoto (350) does not appear to explicitly disclose: that the gas simulation engine performs emulation using a netlist defining connections between the plurality of hardware components.

However Brisk (590) teaches:
a lab-on-chip simulation engine to perform emulation using a netlist defining connections between the plurality of hardware components (Brisk (590) Figure 2 a lab-on-chip netlist is generated from a lab-on-chip architecture specification (generates a netlist) and is used to perform simulation (perform emulation using) 
    PNG
    media_image11.png
    618
    502
    media_image11.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903) , and further in view of Tariq (559), and further in view of Yamamoto (350) with the method of simulating lab-on-chip devices using a netlist disclosed by Brisk (590).  One of ordinary (Brisk (590) 69 – 71 “A working toolflow that can produce both flow and/or control layer designs is an apparent need in the industry … An input for a physical design algorithms of some examples is a planar netlist of components and their fluidic connections”).

With regard to claim 6 and 15, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk (590) teaches all the elements of the parent claims, and further teaches:
wherein emulation performed by the gas delivery system emulator is performed without altering operation or coding of the system controller (Grgic (918) Paragraph 19 the communication from/to the controller does not change between actual and emulated, therefore an emulated device can be used in the place of an actual device without the controller having to alter its operation or coding “It should be noted that the interconnection mechanism 18 may communicate ( e.g., via the communication subsystem 20) with either the actual automation control devices represented by the device elements 22 or the corresponding emulation model in the same manner … the same inter Connection mechanism 18 may be utilized with both”)

With regard to claim 13, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), Yamamoto (350), and further in view of Brisk (590) teaches all the elements of the parent claim 12, and further teaches: interfacing with a process control (Brisk (590) Figure 2 a lab-on-chip netlist is generated from a lab-on-chip architecture specification (generates a netlist) through other modules (interfaces with a control application) 
    PNG
    media_image11.png
    618
    502
    media_image11.png
    Greyscale
, and Paragraph 67 the physical layout can be automatically generated (generates configuration data) “The methods and systems of this disclosure address the next step , which is to automatically convert the MHDL or netlist representation of the LoC architecture into a physical layout of the fluid flow layer”)

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk (590), and further in view of Nixon et al. (US 2008/0312757) (henceforth “Nixon (757)”).  Grgic (918), Ludwig (903), Tariq (559), Yamamoto (350), Brisk (590) and Nixon (757) are analogous art since they are in the same field of gas delivery systems, and since they solve the same problem of controlling a gas delivery process.

With regard to claim 3, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk (590) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein the gas delivery system emulator includes a gas simulation engine manager to manage the gas simulation engine.

However Nixon (757) teaches:

wherein the gas delivery system emulator includes a gas simulation engine manager to manage the gas simulation engine (Nixon (757) Paragraph 77 - 78 the graphically displayed process components created using an editor (a gas simulation engine manager) is analogous to the process simulation itself (to manage the gas simulation engine) “An implementation of the tool 120 may also include a process simulation editor that allows a user to create and/or edit an off-line simulation presentation. The process simulation editor may allow a user to add function blocks, streams, and their associated connections to the simulation presentation. ... Generally speaking, there is a one to one connection between graphical representation of various process elements and simulation function blocks used to represent these process elements”, and Paragraph 82 the same off-line simulation can be used online “During off-line simulation environment … During online operation, measured values may be provided to the function blocks and users may see such actual measured values upon clicking on elements within the function blocks”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk (590) with the method of editor process simulations using a graphical tool disclosed by Nixon (757).  One of ordinary skill in the art would have been motivated to make this modification in order to design an aspect of a process comprising valves and fluid distribution pipes (Nixon (757) Paragraph 56-58 “When designing a process control environment using logical connections, a user simply actuates a stencil item … the stencil items include three dimensional representations of items found in a refining or manufacturing facility, such as valves, pumps, tanks, pipes, etc.”).

claim 4, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), Yamamoto (350), and further in view of Brisk (590), and further in view of Nixon (757) teaches all the elements of the parent claim 3, and further teaches:
wherein the gas simulation engine manager interfaces with a process control application of the system controller and generates the configuration data and the netlist (Brisk (590) Figure 2 a lab-on-chip netlist is generated from a lab-on-chip architecture specification (generates a netlist) through other modules (interfaces with a control application) 
    PNG
    media_image11.png
    618
    502
    media_image11.png
    Greyscale
, and Paragraph 67 the physical layout can be automatically generated (generates configuration data) “The methods and systems of this disclosure address the next step , which is to automatically convert the MHDL or netlist representation of the LoC architecture into a physical layout of the fluid flow layer”)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk (590), and further in view of Thomsen et al. (US 2020/0012265) (henceforth “Thomsen (265)”).  Grgic (918), Ludwig (903), Tariq (559), Yamamoto (350), Brisk (590) and Thomsen (265) are analogous art since they are in the same field of gas delivery systems, and since they solve the same problem of controlling a gas delivery process.

With regard to claim 5 and 14, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk (590) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein the gas simulation engine selectively generates a test log file.

However Thomsen (265) teaches:
wherein the gas simulation engine selectively generates a test log file (Thomsen (265) Figure 29 -31 and Paragraph 199 desired tagged data (selectively) from a simulated industrial process component is captured with a time-stamp in a database (a test log file) “Each data logging instruction can include a BIDT property reference 3210 that identifies a BIDT property to be logged based on the instruction” 
    PNG
    media_image12.png
    263
    331
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    370
    258
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    200
    948
    media_image14.png
    Greyscale
, and Paragraph 66 - 70 data can come from any device, and the BIDT associated metadata comprises data tags “Industrial device 302 can comprise substantially any type of data-generating industrial device … Data tags associated with these basic information data types have associated metadata that can be configured by the user via BIDT configuration component 308 in order to customize the data tags for a given industrial application.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Brisk (590) with the method of generating historized data records from a simulated industrial process disclosed by Thomsen (265).  One of ordinary skill in the art would have been motivated to make this modification in order to review the data at a later time (Thomsen (265) Paragraph 55 “Such devices may also capture time-series data or events on a log for later retrieval and viewing”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), Yamamoto (350), and further in view of Lynn, S. “Virtual Metrology for Plasma Etch Processes” (henceforth “Lynn”).  Grgic (918), Ludwig (903), Tariq (559), Yamamoto (350), and Lynn are analogous art since they are in the same field of gas delivery systems, and since they solve the same problem of controlling a gas delivery process.

claim 9 and 18, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350) teaches all the elements of the parent claims, and does not appear to explicitly disclose: wherein the mass flow controller model includes a noise generator to selectively add noise when the first function is operative.

However Lynn teaches:
a noise generator to selectively add noise to an output function (Lynn Page 99 noise can be added to desired areas of sensors input values (selectively add noise) “Noise is treated as a random variable that is adapted to suit different local areas of the input variable space.”, and Figure 4.6 the virtual measurements can be used in a control application of substrate processing, where noise could be added to a fluid flow measurement, and where it is implicit that the added noise would be operative during the same time intervals that the virtual measurement functionality is operative (to selectively add noise when the first function is operative) 
    PNG
    media_image15.png
    291
    497
    media_image15.png
    Greyscale
, and Page 45, and Page 66 a curve can be modeled with a noise term (model includes added noise to an output function), and Page 90 an output function based on a real system (i.e. measurements from a real system from a sensor) would have an implicit noise term having an assumed to have a specific distribution (a noise generator), where the sensor could measure any desired quantity 
    PNG
    media_image16.png
    51
    581
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    21
    345
    media_image17.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903) , and further in view of Tariq (559), and further in view of Yamamoto (350) with the method of explicitly modeling the noise in a realistic system disclosed by Lynn.  One of ordinary skill in the art would have been motivated to make this modification in order to improve (Lynn Page 90 an output function based on a real system (i.e. measurements from a real system) would have an implicit noise term having an assumed to have a specific distribution (a noise generator) 
    PNG
    media_image16.png
    51
    581
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    21
    345
    media_image17.png
    Greyscale
).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Lee et al. (KR 10-1853361) (henceforth “Lee (361)”).  Grgic (918), Ludwig (903), Tariq (559), Yamamoto (350) and Lee (361) are analogous art since they are in the same field of gas delivery systems, and since they solve the same problem of controlling a gas delivery process.

With regard to claim 10 and 19, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350) teaches all the elements of the parent claims, and does not appear to explicitly disclose: wherein at least one of the one or more software models includes a normal emulation mode and at least one failure emulation mode.

However Lee (361) teaches:
wherein at least one of the one or more software models includes a normal emulation mode and at least one failure emulation mode (Lee (361) Page 3 an abnormal operation can be selectively simulated for a substrate processing facility “Embodiments of the present invention aim to provide a system and method for simulating a substrate processing facility in a simulation system and method for use in a substrate processing facility, the system and method being capable of implementing an abnormal operation of the facility”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350) with the method of simulating an abnormal operation of a substrate processing facility disclosed by Lee (361).  One of ordinary skill in the art would have been motivated to make this modification in order to proactively diagnose an equipment failure (Lee (361) Page 3 “However, this test method as software has only been tested for normal operation in the facility, so that it has been difficult to proactively diagnose the equipment failure”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350), and further in view of Zhang et al. “Microelectrofluidic Systems: Modeling and Simulation” (henceforth “Zhang”).  Grgic (918), Ludwig (903), Tariq (559), Yamamoto (350) and Zhang are analogous art since they are in the same field of gas delivery systems, and since they solve the same problem of controlling a gas delivery process.

With regard to claim 22, Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the at least one of the one or more software models defines a worst case behavior.

However Zhang teaches: wherein the at least one of the one or more software models defines a worst case behavior (Zhang Chap 4, Section 4.4.2 a simulated flow rate is controlled by a frequency whose variation is assumed to be worst-case (a simulated mass flow control which defines a worst case behavior) “Considering the operating frequency tolerance, two frequencies are selected with forward and backward tolerance , respectively, assumed to be the worst-case 1 0H micropump actuation frequency (f) variation … The above simulation results show that micropump flow rate is tightly correlated to the micropump operating frequency, which, in turn, impacts the system performance”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of combining real and emulated devices in a gas delivery system disclosed by Grgic (918) in view of Ludwig (903), and further in view of Tariq (559), and further in view of Yamamoto (350) with the method of simulating a microfluidic system comprising a micropump disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate a system performance (Zhang Chap 4, Section 4.4.2 “the micropump flow rate, based on the microvalve actuation frequency, is an important system-level design parameter influencing performance.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ender, F. “Modeling, Realization and Characterization of Microreactors in Lab-on-a-Chip Devices” teaches a valve controller in a microfluidic system comprising a System Bus, Serial Bus and Controller Ethernet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129





/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129